Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lavin et al “Lavin” (EP 3 085 617 A1) (Applicant’s submitted prior art) teaches a radome casing comprising walls of composite material which includes reinforcement fibers and matrix resin binding the fibers together, the walls including a radiation transmission window through which the radiation of a radome antenna passes when the radome antenna is mounted inside the radome casing, and that the radiation transmission window has a sandwich structure having surface layers and a middle layer between the surface layers, the reinforcement fibers being concentrated in the surface layers and the middle layer being made of a filling material.
Lavin, however, fails to further teach that the walls are composed of a straight tubular or C-formed profile and that the amount of fibers in the radiation transmission window is less than 40% of the amount of reinforcement fibers elsewhere in the casing walls.
Claims 2-6 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 7, Miettinen (EP 1 954 469 B1) (Applicant’s submitted prior art) teaches a method for manufacturing a radome casing, the method comprising the steps of making a straight tubular or C-formed profile of composite material by a pultrusion process wherein reinforcement fibers are pulled through matrix resin and then via preforming guides and then through a forming die to finalize the shape of profile walls, pulling the shaped profile via a heated mold and finally chopping up the pultruded continuous profile for radome casings of desired length.
Miettinen, however, fails to further teach that at a predefined cross-sectional area of the profile walls, the amount of fibers is reduced more than 60% of the amount of fibers guided elsewhere to the profile walls, the width of said predefined cross-sectional area being more than 30% of the width of the profile, whereby the predefined cross-sectional area constitutes a radiation transmission window of the radome casing.
Claims 8-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kolak et al (US 2016/0380345) discloses a composite radome wall structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845